Dewey, J.
The present case is one more clear for maintam ing the defence than that of Homer v. Wood, 11 Cush. 62. There the debt to the partnership was discharged by the application of the same by one of the copartners to the discharge of a private demand which the defendant had against such copartner. Here the defence goes to the original contract for the articles alleged to have been sold by the copartners, and shows that they were originally contracted for by the defendants only as in payment for an article sold to one of the partners. The orders were drawn in the precise manner agreed, and were duly honored by the delivery of the coal. As respects the firm of Langley & Co. as it existed at the time of the contract, there could be no possible question as to this defence.
The change in the firm by the introduction of the new partner, Tay, cannot under the circumstances affect the defendant. He had no knowledge of it. He drew his orders on the old firm by its appropriate name, and acted throughout in ignorance of the change of the firm. The evidence tends to show that the new firm occupied the place of business of Langley & Co., and succeeded to and carried out the business and engagements of Langley & Co. The fact that Tay had no personal knowledge of the arrangement under which the coal was delivered cannot affect a defendant acting in good faith, or preclude him from the defence upon which he now relies.
The instructions of the court furnish no ground for sustaining any exceptions thereto. Exceptions overruled.